Citation Nr: 1023592	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  09-45 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to an initial rating in excess of 30 percent 
disabling for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
January 1972, with combat in Vietnam shown.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2008 from the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for PTSD and assigned 
an initial 30 percent rating therein and denied service 
connection for hearing loss and tinnitus.

The Veteran testified before the undersigned at a Travel 
Board hearing held at the RO in February 2010.  A transcript 
of the testimony is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma while serving 
in combat.

2.  The preponderance of the evidence reflects that there is 
no current bilateral hearing loss disability.

3.  The balance of the evidence reflects that bilateral 
tinnitus was incurred in service due to exposure to acoustic 
trauma.

4.  The Veteran's service-connected PTSD results in 
occupational and social impairment with reduced reliability 
and productivity, due to symptoms such as recurrent intrusive 
thoughts, anger, anxiety, depression, irritability, and sleep 
problems such as nightmares and interrupted sleep and result 
in social withdrawal and isolation from others including from 
his own family members, but with symptoms deemed as 
moderately impairing, and not with deficiencies in most 
areas.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred therein. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1154(b), 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.385 (2009).

2.  Bilateral tinnitus was incurred in active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1154(b), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

3.  The criteria for an initial rating of 50 percent for PTSD 
are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.132; 38 C.F.R. § 4.130; 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the Board 
is granting in full the benefit sought on appeal for 
tinnitus.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed regarding this issue.  The remaining 
duty to notify/assist actions pertaining to the issues of 
service connection for hearing loss and initial rating for 
PTSD are discussed as follows.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the Veteran's claim on 
appeal was received in October 2007 and a duty to assist 
letter was sent in a December 2007 letter prior to the April 
2008 adjudication of this claim on the merits.  This letter 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims, and of his and VA's respective duties.  

For the PTSD claim, the Veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  (Once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not 
prejudicial.)  Therefore, no further notice is needed.

The duty to assist letter, specifically notified the Veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, and medical records 
were obtained and associated with the claims folder.  The 
Veteran did not indicate any private treatment.  The Veteran 
additionally provided testimony at a Travel Board hearing 
held in February 2010 before the undersigned Veterans Law 
Judge.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examinations for the 
claimed hearing loss disability and PTSD were conducted in 
March 2008, and included review of the claims folder and 
examination of the Veteran.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Such notice was provided in the December 
2007 letter.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2008) (harmless 
error).

II.  Service Connection for Hearing Loss and Tinnitus.

The Veteran contends that he has hearing loss and tinnitus as 
a result of his service, as a result of acoustic trauma 
sustained in combat.  As hearing loss and tinnitus are 
disabilities of the ears, and are both alleged to have been 
caused by the acoustic trauma, the Board shall address the 
factual background and laws together, before addressing each 
issue separately.

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may also be granted for certain chronic diseases, including 
sensorineural hearing loss, when such diseases are manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in- 
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

In the case of a Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
the VA shall accept as sufficient proof of service connection 
of any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms); see also Harvey v. Brown, 6 Vet. App. 390, 394 
(1994).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2009).  The provisions of 38 
C.F.R. § 3.385 do not have to be met during service.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107.

The service treatment records, to include the January 1970 
entrance examination and the January 1972 separation 
examination and their reports of medical history, are 
completely negative for any evidence of hearing loss or other 
ear problems, including tinnitus.  The audiology examinations 
done in the aforementioned entrance and separation 
examinations are noted to show findings suggestive of normal 
hearing for VA purposes.  

The Veteran is shown to have served in combat in Vietnam, 
with his service department records revealing that he served 
in the infantry.  He has alleged exposure to acoustic trauma 
from weapons such as mortar fire, gun fire, rocket propelled 
grenades, artillery and aircraft.  The Veteran described 
experiencing such exposure in his February 2010 Travel Board 
hearing testimony.  Such exposure is conceded by the VA as 
consistent with his combat experiences.

Post service records contain no significant findings related 
to either his claimed hearing loss or tinnitus.  

In March 2008 the Veteran underwent a VA ears disorders and 
audiological examination.  His history was noted to be 
negative for ear infections, ear surgery or severe head 
trauma.  During service he was exposed to noise from gunfire, 
artillery, machinery, power tools and aircraft.  After 
service he worked in an assembly line and in plumbing.  

Puretone audiology results reveal the following results from 
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz.   
For the right ear, 15 decibels, 10 decibels, 15 decibels 20 
decibels and 20 decibels were recorded respectively.  For the 
left ear, 15 decibels were recorded from 500 to 2000 Hertz, 
20 decibels at 3000 Hertz and 30 decibels at 4000 Hertz.  His 
CNC results were 94 percent for the right ear and 96 percent 
for the left ear.  The examiner summarized the results of the 
hearing test as showing hearing within normal limits through 
4000 Hertz for the right ear.  For the left ear, hearing was 
within normal limits through 3000 Hertz and there was mildly 
decreased sensitivity at 4000 Hertz.  However the hearing 
thresholds in the left ear did not meet the VA criteria for a 
disability under the VA regulations.  

Regarding tinnitus, the examiner noted bilateral tinnitus was 
present.  He related the onset of this many years ago, and 
could not relate its onset to any specific event.  It was 
described as moderate, with the noise interfering with sleep, 
communication and hearing.  It was described as loud as 
normal conversation and a high pitch ringing.  Regarding the 
etiology, the examiner opined that referral to another 
medical provider was necessary to determine etiology.

An August 2009 addendum to the March 2008 audiology opinion 
attempted to address etiology, but the examiner determined 
that an etiology could not be determined, as the examiner 
deemed it to be a subjective complaint.  The examiner 
determined that no objective cause of tinnitus was present in 
this patient and to attempt to delve further in identifying 
the cause would be to resort to mere speculation.  The 
examiner indicated that only the March 2008 VA examination 
and audiogram was examined and failed to address the 
Veteran's history of noise exposure in service.  

At his February 2010 hearing, the Veteran conceded that his 
hearing has not worsened since the last VA examination was 
done in March 2008.  He however felt that his hearing was 
affected by his noise exposure in service.  Regarding his 
tinnitus, he indicated that he first realized this 
approximately 5 years after service, when he would go to 
someplace quiet and noticed a high pitched noise.  He said 
that at the time he did not know what tinnitus was.  He 
indicated that he felt he had it since service.  

A.  Hearing Loss Analysis

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service- 
connection for right hearing loss.  There is no evidence of a 
hearing loss disability shown under the criteria of 38 C.F.R. 
§ 3.385 shown in the records.  Of note, most recently the 
results from the March 2008 VA audiology examination did not 
meet the criteria for a hearing loss disability.  The 
examiner from the March 2008 VA examination is noted to have 
pointed out that the Veteran's right ear was completely 
within normal limits on testing through 4000 Hertz, and also 
that the left ear hearing was within completely normal limits 
up to 4000 Hertz, with some decreased sensitivity at 4000 
Hertz that did not meet the VA's criteria for a disability.  

In addition to the medical evidence, the Board has considered 
the Veteran's assertions advanced to support this claim.  The 
Veteran is competent, as a layperson, to report that as to 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, while the Veteran may 
sincerely believe that he has a current hearing loss that is 
related to service, as a lay person, he is not competent to 
render a medical diagnosis or etiological opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In this matter there is no current hearing loss 
disability, thus service connection is not warranted.

Thus, the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
bilateral hearing loss for the reasons described above.  In 
reaching this determination, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Tinnitus Analysis

In regards to the tinnitus, the Board finds that the evidence 
for and against the claim is in equipoise.  Affording the 
Veteran the benefit of the doubt, service connection is 
warranted for bilateral tinnitus.  While service treatment 
records made no mention to tinnitus, the Board notes that the 
Veteran has submitted lay evidence, in the form of his own 
statements and testimony, indicating how his injury took 
place as combat related acoustic trauma.  He has also 
described the nature of the tinnitus and related its onset as 
taking place shortly after service.    

As noted earlier, lay statements may serve to support claims 
by supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) 
(nonprecedential) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology").

The Veteran is competent to testify about his exposure to 
noise exposure and to report the observable manifestations of 
his claimed disability.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation.")

The medical evidence in this case is equivocal, as the March 
2008 VA examination and the August 2009 addendum opinion 
regarding tinnitus essentially did not answer the question as 
to whether the Veteran's tinnitus was related to service.  
The examiner in March 2008 deferred making an opinion about 
etiology to another examiner.  The examiner in August 2009 
indicated that because tinnitus was a subjective complaint, 
an attempt to delve into its cause would be speculative.  

The Veteran's testimony in this case is competent evidence 
describing events that took place, such as the acoustic 
trauma, and the observable manifestations of the tinnitus.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Board 
also finds the lay evidence credible, as it is consistent 
with the combat history of his service, as verified by his 
service department records.  

Accordingly, having considered the available evidence, and 
affording the Veteran consideration of the benefit of the 
doubt, service connection is warranted for bilateral 
tinnitus.  

III.  Increased Initial rating for PTSD

The Veteran contends that his PTSD symptoms are more severe 
than currently evaluated.  Service connection for PTSD was 
granted by the RO in an April 2008 rating decision which 
assigned an initial 30 percent rating.  He has disagreed with 
this rating.

PTSD is both rated under the "General Rating Formula for 
Mental Disorders," Diagnostic Codes 9411.  38 C.F.R. § 4.130 
(2009).  A 30 percent rating is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self- care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. § 
4.130, Diagnostic Code 9403.  A 50 percent rating is assigned 
under when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation, is warranted for the following 
symptoms:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for the following:  
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2008).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court 
stated that the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating.  The Court stated that the analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  The Court also found it 
appropriate to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.

VA records reflect that his PTSD screen was first positive in 
May 2006, when he endorsed stressors meeting the PTSD 
criteria and symptoms such as nightmares, intrusive thoughts, 
being constantly on guard, watchful or easily startled.  He 
also endorsed feeling numb or detached from others/activities 
or surroundings.  In March 2007 he was noted to have 
requested psychiatric treatment for bouts of sadness and 
anxiety.  In August 2007 he was noted to agree to see 
psychiatry for PTSD symptoms.  In a September 2007 psychiatry 
note he gave his chief complaints as having trouble sleeping 
for the past 2 years, with trouble also noted with his wife 
complaining that he did not pay attention.  He also reported 
some days where he had no energy and endorsed depressive 
symptoms including loss of energy or motivation, 
irritability, social withdrawal, isolation, sad mood, 
decreased libido, marital conflict and emotional numbness.  
He was noted to meet the PTSD criteria, and was noted to 
avoid stimuli including people, places or things that 
reminded him of stressors, and also had difficulty 
concentrating.  His PTSD symptoms were described as 
moderately severe in this report.   Plans included medical 
evaluation and therapy.  In October 2007 he persisted with 
the PTSD symptoms of recurrent intrusive recollections and 
dreams of trauma and persistent avoidance of stimuli 
associated with trauma and numbing of general responsiveness 
indicated by continued avoidance of reminders of the trauma.  
He continued to be detached and estranged from others. 

In February 2008, on follow-up for medication refill, he 
continued with complaints of lacking motivation and problems 
with his wife, lacking communication.  He still isolated from 
others and avoided war related conversations and social 
outlets.  He still felt sad and depressed but not as badly as 
before, indicating that the medications were helping.  Also 
the medications were reported as helping him sleep in 
February 2008.    His PTSD symptoms were still described as 
chronic and moderately severe in July 2008, when he 
complained that medications were not helping him sleep, and 
continued with nightmares, intrusive thoughts, and guilt and 
continued to isolate himself from others.  In August 2008 he 
was noted to be sleeping but woke up at night when hearing 
noises.  He would get up and check out the sound of the noise 
which sounded like someone walking in the house, when nobody 
was doing so.  He continued to report poor sleep in October 
2009, with ongoing nightmares, hypervigilance and insomnia.  

Mental status reports in the VA records from October 2007, 
February 2008, and October 2009 all revealed the same 
findings where he looked sad, but was cooperative, with 
appropriate affect, dysphoric mood, with thoughts logical, 
coherent and relevant.  He denied suicidal or homicidal 
ideas, delusions, hallucinations or flights of ideas.  His 
memory was intact and he was oriented times 3 with good 
judgment and fair insight.  Other mental status findings in 
the records from March 2007, September 2007, February 2008, 
July 2008, August 2008, and April 2009, generally revealed 
similar findings, with evidence of depressed and anxious mood 
and short term memory impairment, shown, but no evidence of 
hallucinations, delusions, suicidal/homicidal ideations or 
other evidence of a major thought disorder.  He repeatedly 
was oriented times 3 and had adequate judgment and fair to 
adequate insight in these records.  He was repeatedly 
diagnosed with PTSD in these records and also was given an 
additional diagnosis of major depression/major depressive 
disorder (MDD), in records from March 2007, August 2007, 
September 2007, October 2007 February 2008, and April 2009.  
He was repeatedly assigned a GAF score of 50 in the records 
from September 2007, October 2007, February 2008, July 2008 
and October 2009.  

The report of a March 2008 VA examination for PTSD included a 
claims file review and examination of the Veteran.  His past 
medical history revealed no prior hospitalizations for PTSD.  
He was treated at VA on an outpatient basis.  His GAF scores 
assigned by his VA physicians were noted to be 50, and he was 
noted to have been diagnosed with PTSD and MDD.  There was no 
previous psychiatric history until his treatment at the VA.  

His symptoms reportedly included feeling anxious, "left 
out," feeling very lonely, and a very prominent component of 
depression.  He was very angry about the whole situation in 
Vietnam.  He felt helpless and hopeless.  He denied night 
sweats but endorsed traditional symptoms of PTSD.  He was 
quite isolative and said he had no friends.  He clearly had 
recurring and intrusive thoughts and occasional nightmares.  
He avoided thoughts or feelings about his trauma, as well as 
activities and places that were reminders.  He had feelings 
of estrangement and detachment.  He had problems falling and 
staying asleep unless taking sleep medication.  He also had 
marked irritability and anger.  He had a number of symptoms 
compatible with PTSD.  His preservice and combat history in 
service were discussed in detail.  

Post service he received a GED and has worked as a plumber 
for a Federal agency for 23 years.  This was  full time 40 
hour workweek.  However he pretty much kept to himself.  His 
work history was pretty good and long standing.  He reported 
reasonable relationships with coworkers and bosses.  He had  
a positive work record, although he kept to himself and was 
isolative.  His marital and family history revealed he was 
divorced once and his current marriage was since 1976.  There 
were sometimes talks of separation and divorce and the 
marriage has been rocky and difficult.  They had 5 children, 
ranging in age from 5 to 19 years.  He was very isolated from 
his wife and children.  He had a great deal of problems with 
anger and irritability, and was seclusive and avoidant.  
Again socially he was noted to be isolative.  Regarding 
activities or hobbies he could not seem to do anything of 
real enjoyment.  He denied substance abuse, citing problems 
he noted with his own father.  His history of assaults were 
generally limited to verbal, not physical.  He indicated that 
his history of verbal altercations accounted for his current 
tendencies to be seclusive in an attempt to avoid physical 
conflict.  

The examiner summarized his current psychosocial function, 
noting that his performance in employment has been good given 
his fairly seclusive stance, again noting the lengthy time of 
work at the same agency, where he did reasonably well.  His 
routine self care was adequately met.  His family role 
functioning was marked by difficulty and problems.  His 
current marriage revealed he was estranged from his family 
members, with talks of separation and divorce.  His physical 
health was generally not too bad, with no major problems that 
prevented him from working or doing things one would normally 
do at his age.  Socially and interpersonally he was quite 
limited due to being avoidant and isolative.  His recreation 
and leisure was also quite limited.   

Mental status examination revealed his thought processes were 
logical and goal directed.  He said he never talked about 
Vietnam to his wife or children.  He was noted to talk quite 
a bit and tended to wander and go off point and go into 
detail.  He had intrusive thoughts of Vietnam.  His eye 
contact was somewhat variable, as it was generally good but 
he sometimes looked down and away.  There were no suicidal or 
homicidal ideations on interview or in the past.  His hygiene 
and other activities of daily living were adequate.  He was 
oriented to person, place and time, with a minor error, 
giving the wrong date, but was only off by one day.  He had 
short term memory problems due to deficits in concentration 
but long term memory was intact.  He denied obessional or 
ritualistic behavior, but did endorse doing quite a bit of 
perimeter checking of locks on his house and car several 
times a night.  He was noted to get up at the slightest 
noise.  He had normal speech, and no panic attacks.  He did 
have a great deal of depression and anger and reported having 
road rage.  He also experienced a great amount of anxiety and 
depression much of the time.  His impulse control was 
adequate but guarded.  He did have mood swings of high and 
low moods and energy.  He had problems due to anger and 
irritability.  He was deemed to meet the criteria for PTSD 
due to his stressors and symptoms which are described above.  
This limited him socially and interpersonally due to his 
irritability and seclusiveness, with much strain on his 
marriage and family life.  His work record was good with 
continued employment which was maintained at the expense of 
being mostly isolative and avoidant with coworkers in order 
to avoid conflicts.  His symptoms were chronic.

The Axis I diagnosis was PTSD and major depressive disorder, 
with no Axis II diagnosis.  His GAF score was 55, and applied 
equally to both Axis I diagnoses.  

The GAF score suggested some serious symptoms were present in 
some major areas of functioning.  This was counterbalanced by 
his successful job history despite his limitations, with his 
work longevity.  Socially, again the strain of his marriage 
and family life was noted to have been due to his avoidance, 
isolativeness and anger/irritability.  The PTSD symptoms such 
as anger, irritability, nightmares and other symptoms were 
responsible for some of his impairments in his quality of 
life.  There was no disorder other than PTSD that appeared to 
be independently responsible for his impairments.  However 
the major depression which was a comorbid diagnosis certainly 
exacerbated his symptoms but was not independently 
explanatory.  His prognosis was fair with continued 
treatment.  He was deemed competent to handle financial 
affairs.  

Again the effects on his social and occupational function was 
reduced reliability due to PTSD signs and symptoms such as 
deficits for short term memory, irritability, isolativeness.  
He required medication to treat his PTSD and again was fairly 
socially isolative.  

VA records from 2008 and 2009 subsequent to the March 2008 VA 
examination, as discussed above, revealed findings that were 
generally unchanged from those in the earlier records from 
prior to the March 2008 VA examination.  

The Veteran testified at his February 2010 hearing that he 
tended to isolate himself at work as a plumber, and declined 
to use a helper or associate with coworkers. He also had no 
customer contact at work.  He described his home life as 
"horrible" although married for 34 years.  He reported 
having big arguments and also reported being estranged from 
his children.  He did not attend their ball games and did not 
want to attend graduations.  He blamed himself for the 
problems at home.  He also continued not to socialize and 
indicated his wife would attend social events such as parties 
without him.  He said that he has thought of suicide when 
cleaning his weapons in his yard, but would not follow 
through on such thoughts due to how it would affect his 
family.  He reported nightmares once a week.  He indicated 
that he continued to receive medication for his PTSD from the 
VA and that his condition was the same as his most recent VA 
examination in 2008.

Based on a review of the foregoing, the Board finds that 
during the pendency of this appeal, the evidence supports a 
grant of 50 percent for the Veteran's PTSD symptoms.  The 
evidence which includes the VA treatment records from 2006 
through 2009, and the March 2008 VA examination, generally 
show the Veteran to suffer occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

Specifically, he is shown to have symptoms such as recurrent 
intrusive thoughts, anger, anxiety, depression, irritability, 
and sleep problems such as nightmares and interrupted sleep.  
His symptoms have caused him a great deal of social 
withdrawal and isolation, including from his own family 
members.  This has resulted in strain on his family and 
marital relationships as detailed above.  

His GAF scores, which are shown in the records to 
persistently be in the range of 50 and in the March 2008 VA 
examination to be 55, reflect symptoms consistent with the 
criteria for a 50 percent rating.  The examiner in the March 
2008 VA examination also described the PTSD symptoms as 
causing reduced reliability due to his symptoms such as 
deficits in short term memory, irritability and 
isolativeness.  

The Veteran's own testimony where he discussed the impact of 
his PTSD symptoms as causing him to be isolative, including 
at work, and his descriptions of the negative impact on his 
home and family life are likewise consistent with the 
criteria for a 50 percent rating.  His testimony also 
indicated that his symptoms have remained stable since the 
most recent VA examination of March 2008.

In sum, based on the medical and lay evidence available, the 
Board finds the evidence more closely resembles the criteria 
for a 50 percent rating for PTSD from initial entitlement.

The Board has considered the possibility of an even higher 
rating; however, the preponderance of the evidence does not 
reflect that the symptoms more closely resemble the criteria 
for a 70 percent rating.  There is no evidence that his 
service connected psychiatric disability results in social 
and occupational deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood due to 
such symptoms as contemplated by the criteria for a 70 
percent rating as described above.  

The evidence, to include the VA examination report of March 
2008 and the VA records from 2006 through 2009, are noted to 
be absent for the following: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  To the contrary, the Veteran was noted to 
repeatedly shown to be well oriented, cooperative, with 
normal dress and hygiene.  He was noted to consistently deny 
any homicidal, obsessional or psychotic thoughts and with the 
exception of some minor short term memory issues, was 
generally shown to have intact memory and cognition.  While 
he did testify at his Travel Board hearing of February 2010 
of some thoughts of suicide, he denied any intent of ever 
acting on it, and again, and the bulk of the medical records 
and the VA examination report revealed him to consistently 
deny any suicidal thoughts.  

The Veteran is generally shown to be functioning at a level 
where he is shown able to engage in a degree of activities 
such as would not likely be successfully undertaken by an 
individual having occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to psychiatric 
symptoms.  Of note, throughout the pendency of this appeal, 
the Veteran, has been noted to work full time at the same 
position as a plumber for more than 20 years.  The examiner 
in the March 2008 VA examination found much significance in 
this job longevity and determined it counterbalanced the more 
serious social difficulties.  While the evidence, to include 
the Veteran's own lay descriptions of his work duties and 
habits, suggest that his job position was one of relative 
isolation and autonomy that was more accommodating to his 
psychiatric situation than a typical job, the fact that he 
was capable for maintaining this position for such a long 
period of time is not consistent with the extent of 
occupational and social impairment contemplated by a 70 
percent rating.  

Furthermore, his social impairment, while noted to include a 
certain degree of marital conflict and social isolation from 
others, does not rise to the level at which a 70 percent 
rating is warranted.  He is noted to have stayed in the same 
marriage for over 30 years despite such difficulties, and he 
was noted to have reasonable relationships with those who he 
did encounter at work.  

His GAF scores (shown to range from 50 to 55) also are not 
shown to be at a level which would be consistent with a 70 
percent rating.  Generally they are shown to reflect moderate 
symptomatology.  

In conclusion the Board finds that the evidence supports a 
rating of 50 percent disabling, but no more for the Veteran's 
PTSD.

Because the evidence shows that a rating of 50 percent is 
warranted from initial entitlement and continuing throughout 
the pendency of this appeal, there is no need to further 
address the appropriateness of staged ratings as per 
Fenderson, supra.

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
the Veteran's employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. See 38 C.F.R § 3.321(b)(1) 
(2009).  

In this case, the Rating Schedule is not inadequate for 
evaluating the Veteran's PTSD.  In addition, it has not been 
shown that the PTSD has required frequent periods of 
hospitalization or has produced marked interference with all 
types of employment.  The evidence fails to show that he has 
any hospital treatment for PTSD, as his treatment is shown to 
be on an outpatient basis.  As far as employability, he is 
shown to be able to work for over 20 years, with no time lost 
due to his PTSD.  Thus his psychiatric symptoms are shown to 
be adequately compensated by the 50 percent schedular rating 
criteria, which contemplates the impact of his disabilities 
on both social and occupational function.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is granted.

An initial rating of 50 percent, but no higher, for PTSD is 
granted  subject to the laws and regulations governing the 
award of monetary benefits.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


